per curiam:
Rafael Lugo Torres compró una finca,en el año 1955 por el precio de $8,500. En el Registro aparece que la venta se hacía “con todos sus usos, servidumbres, y pertenencias y cuanto le es inherente, sin limitación alguna, incluyendo las plantaciones existentes”. Siete años más tarde Lugo vende la finca al recurrente por $6,000 “con todos sus usos, derechos y acciones sin reserva ni limitación de clase alguna”, pero no se hace mención a las plantaciones.
Presentada para inscripción la escritura que formalizó el contrato, el Registrador denegó su inscripción “por obser-varse que la misma fue adquirida por el vendedor por el precio de $8,500 y se trasmite solo por $6,000 o sea una diferencia de $2,500 entre el precio de adquisición y el' de traspaso, cuya diferencia puede constituir una donación de conformidad con la Ley Núm. 308 de 1946, no habiéndose acreditado el pago o exención de la correspondiente contri-bución sobre donación”.
*772 Sin entrar a considerar si una venta de un bien inmueble por menos del valor en que fue adquirido cons-tituye una donación sujeta a la contribución que impone la ley invocada por el Registrador, lo cierto es que en el presente caso del Registro surge que en la primera transacción se incluían las plantaciones las que no forman parte del se-gundo contrato.
Se revocará la nota recurrida y se procederá a la ins-cripción del contrato - según se solicita.